On Petition for Rehearing.
Mr. Justice Burnett
delivered the opinion of the court.
Since the petition for rehearing was filed in this cause, challenging the correctness of the order dismissing the appeal, it has for the first time come to the knowledge of the court by the statement of the clerk that the transcript herein reached his possession at least by October 2, 1910, which day being Sunday, according to his custom he marked it filed as of the following day. This being true, the appellant was in time with his transcript. The former order dismissing the appeal is set aside and the motion to dismiss the appeal is overruled.
Former Order Dismissing Appeal Set Aside: Motion to Dismiss Appeal Denied.
Argued March 27, decided April 9, rehearing denied May 14, 1912.